COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                             NO. 02-15-00256-CR
                             NO. 02-15-00390-CR
                             NO. 02-15-00391-CR


ULYSSE MAJORO                                                      APPELLANT

                                       V.

THE STATE OF TEXAS                                                       STATE

                                   ------------

     FROM CRIMINAL DISTRICT COURT NO. 3 OF TARRANT COUNTY
         TRIAL COURT NOS. 1381961D, 1328531D, 1328530D

                                    ----------

                        MEMORANDUM OPINION1

                                    ----------

      In four issues, Appellant Ulysse Majoro appeals (1) his convictions for two

counts of aggravated sexual assault of a child under the age of 14 and (2) the

trial court’s revocation of his deferred adjudication community supervision for

evading arrest and endangering a child. See Tex. Penal Code Ann. § 22.041(c)



      1
      See Tex. R. App. P. 47.4.
(West 2011); §§ 22.021(a)(1), 22.021(a)(2)(B), 38.04(b)(2)(A) (West Supp.

2015). We affirm.

                                 BACKGROUND

      At approximately 3:00 a.m. on Monday, August 18, 2014, City of Euless

Police Officer Catherine Meador, responding to a report of a noise disturbance,

found a Jeep parked in a residential driveway emitting loud music.2 Because

heavy tinting prevented Officer Meador from seeing through the vehicle window,

Officer Meador knocked on the back window after she approached the Jeep.

The back passenger on the driver’s side opened the door to the vehicle, and

Officer Meador observed one female and two males, one of which was the

Appellant, all in various stages of undress.3      Shortly thereafter, Officer Allie

Galloway arrived as backup.4




      2
       Officer Meador was responding to a 9-1-1 call made by a woman who
reported that loud music had been coming from a red vehicle parked in front of
her neighbor’s house for two hours. The Jeep was parked in the driveway as
described by the caller. The recording of the 9-1-1 call was admitted into
evidence at trial.
      3
        Officer Meador described Appellant as wearing basketball shorts that
were pulled down to the point that his boxer shorts were exposed. She testified
that the female was wearing jean shorts and underwear that were “pulled down
to just above her knees.” The second male passenger was described by Officer
Meador as wearing khaki shorts and no shirt.
      4
      At some point, a third police officer also arrived to assist.


                                         2
      Officer Meador asked the individuals to step out of the vehicle so that she

could investigate what was going on, and she began to question Appellant.5

Appellant did not have his identification with him, but he stated that he was 17

years old and that the trio had been “smoking and drinking” that evening.6 The

second male stated that he was 19 years old. While questioning the female,

Officer Meador began to suspect that she was not being truthful. The girl was

nervously fidgeting, shaking her legs, and looking down at the ground while

speaking, plus she equivocated as to what her birthday was. At first the girl

claimed that she was 17, but she then provided at least two different years

associated with her birthdate, neither of which would have been correct if she

had been 17 years old at the time. As Officer Meador later discovered, the girl

was 13 years old.7

      Appellant told Officer Meador that he was “trying to do something earlier”

with the female, and according to Officer Meador, in response to her follow-up

inquiry as to what that “something” was, Appellant admitted that he had been



      5
        Videos taken by dashboard cameras in Officer Meador’s patrol car and
Officer Galloway’s patrol car were admitted by the trial court.
      6
      Appellant later explained that they had been drinking Sprite.
      7
         Officer Meador and the male officer that had arrived at the scene
transported the female to her nearby home and spoke to her mother, who
informed them that her daughter was 13 years old. During this time, Appellant
and the other male remained at the scene with Officer Galloway and a third
officer.


                                       3
trying to have sex with the girl.8 Officer Meador testified that at some point,

Appellant indicated that he believed the girl was 16 years old. Officer Meador

described her questioning of Appellant and the others at the scene as a

temporary investigative detention, during which time none of the three were free

to leave, nor were they under arrest.9

      Once the police officers determined the correct age of the girl involved,

Appellant was placed under arrest and later charged with aggravated sexual

assault of a child under the age of 14.

      Appellant moved to suppress his statements to Officer Meador that he was

trying to have sex with the female discovered in the vehicle with him and that he

believed the female was 16 years old. After the trial court denied the motion,

Appellant entered a plea of guilty to the charges of aggravated sexual assault of

a child under the age of 14.

                                  DISCUSSION

I. Denial of pre-trial motions relating to jury selection.

      In his first and second issues, Appellant complains of the trial court’s denial

of and alleged refusal to hear his “Motion to Inspect Jury Selection Records

      8
       Appellant’s answer to Officer Meador’s follow-up question was inaudible
on the dash-camera video recording.
      9
      Officer Meador testified that she detained the occupants of the vehicle
based upon the original 9-1-1 call reporting a noise disturbance, the time of the
morning, the fact that the three individuals she had discovered in the backseat of
the Jeep were partially undressed, and the fact that the young girl could not
answer what her birthdate was.


                                          4
Pursuant to 28 U.S.C.[A.] § 1867(f)” and “Motion to Dismiss due to Systematic

Exclusion of Particular Class from Grand Jury.”

      Appellant’s “Motion to Inspect Jury Selection Records Pursuant to

28 U.S.C.[A.] § 1867(f),” filed on June 8, 2015, requested that the court allow him

to “inspect jury selection records.” In his motion, Defendant relied exclusively

upon federal law, including provisions of the Jury Selection and Service Act of

1968. See Jury Selection and Service Act of 1968, ch. 121, 82 Stat. 54 (codified

as amended at 28 U.S.C.A. §§ 1861–75 (West 2006 & Supp. 2015)).

      Appellant’s “Motion to Dismiss Due to Systematic Exclusion of Particular

Class from Grand Jury,” filed eight days later, argued that the use of the “key

man” system of selecting the grand jury violated the sixth amendment,

Appellant’s due process rights, and Appellant’s rights to equal protection

because the system was “arbitrary” and “discriminatory.”

      During a pretrial hearing, while Appellant was considering whether to

accept a plea agreement offered by the State, the following exchange occurred

between Appellant and the trial court:

            THE COURT: So you want the 15?

            [APPELLANT]: Yeah. But also, . . . I want to bring up some
      issues about some motions I have filed, and I would like to discuss
      them today . . . before I take the deal.

            THE COURT: Discuss it with me or your lawyer?

            [APPELLANT]: With you.

            THE COURT: Okay. What’s that?


                                         5
      [APPELLANT]: I have a motion—well, I filed a motion to
inspect [grand jury] selection.

      ....

      THE COURT: Right. What is it about the grand jury you want
to know?

      [APPELLANT]: Well, I feel like there are—scrutinize some
classes of people, some black folks, or some type of race. And, you
know, I filed that motion, and I never got a response to it. I don’t
know if you denied it, or if you—if you accepted it, but I never got the
response.

      THE COURT: I did receive your motion. It’s been filed. It’s in
the Court’s records here.

      [APPELLANT]: Yes, sir.

      THE COURT: I’m going to deny that motion because the
grand jury was selected legally, and I know that every grand jury I
have has different races of all kinds.

      [APPELLANT]: But, you see, in my motion I state that about
how the kind of key man system was working in Tarrant County.

      THE COURT: Right.

       [APPELLANT]: And they are excusing members of the—of my
peers and that . . . violates my Sixth Amendment and Fourteenth
Amendment of the constitutional [sic] rights. And I was just wanting
to bring that up.

       And I, also, I wanted to file a motion of inspection of grand jury
selection, so I could figure out the pool and see how y’all did it
correctly.

      THE COURT: Okay. Well, I’m going to deny that motion.

        [APPELLANT]: I have my appeal ready just in case you deny
it, unfortunately.



                                   6
             THE COURT: Okay. Anything else?

             [DEFENSE COUNSEL]: Nothing from the Defense.

            [APPELLANT]: I’m sorry. Also—also, another motion was,
      motion to dismiss due to systematic . . . exclusion of a particular
      class of grand jury selection.

             ....

              THE COURT: Right, and I’ll find that the grand jury system
      that was in place at the time of this indictment was legal and valid
      and I’ll deny your motion.

      Appellant did not accept the plea offer and elected to proceed to a jury

trial. At trial, the State first called the 9-1-1 dispatcher that had answered the call

reporting the noise disturbance and then called Officer Meador. After Officer

Meador’s testimony and outside the presence of the jury, the issue of the jury

selection motions came up again, and once again Appellant explained to the trial

court that he felt that the grand jury selection system excluded “black people that

own businesses or black people in general, or females, or any . . . black folks[.]”

On voir dire examination by his attorney, Appellant testified, “So, I was just

wondering if you can file—if you can approve of the motion to inspect the grand

jury so I can prove . . . for the second motion which is dismissing systematic

exclusion of a particular class.” Appellant advised the trial court that he was

“thinking” about subpoenaing Senator John Whitmire to testify, but he

acknowledged that he had not asked the Court “for subpoena power” or

subpoenaed any witnesses at that time.




                                          7
      Upon direct inquiry by the trial judge,10 Appellant’s counsel declined to

adopt Appellant’s two motions regarding the grand jury. The trial court judge

then explained that he was “not going to entertain pro se motions that [were] not

adopted by counsel[.]”

      Appellant’s statement of his first issue stated: “The trial court erred in

denying Appellant’s Motion to Inspect Grand Jury Selection Records and Motion

to Dismiss Due to Systematic Exclusion of Particular Class from Grand Jury.” 11

But in arguing this issue he combined it with issue two and only provided record

citations and legal authority in support of his second issue—whether the trial

court erred in “not permitting [A]ppellant to present evidence in support of his

motions[.]”12 If a party provides no argument or legal authority to support its

position, the appellate court may properly overrule the issue or point as

      10
        The trial court judge was a visiting judge and not the judge who presided
over the pretrial hearing.
      11
        Appellant later restated his first issue as: “The trial court erred in
overruling appellant’s motion to inspect grand jury selection records and motion
to dismiss because of systematic exclusions of a particular class.”
      12
         In fact, the only part of his argument that potentially addresses issue one
is his statement that the key man system was “outlawed” after his indictment was
issued. The applicable provision of the code of criminal procedure was amended
to remove the option of a key man system as of September 1, 2015, but repeal or
amendment of a statute does not necessarily mean that the prior statute was
unconstitutional. See Tex. Code Crim. Proc. Ann. art. 19.01 (West Supp. 2015)
(providing that “[t]he district judge shall direct that 20 to 125 prospective grand
jurors be selected and summoned . . . in the same manner as for the selection
and summons of panels for the trial of civil cases in the district courts.”); see also,
e.g., Wessely Energy Corp. v. Jennings, 736 S.W.2d 624, 627–28 (Tex. 1987)
(evaluating constitutionality of repealed statute).


                                          8
inadequately briefed. Tex. R. App. P. 38.1(i); Lucio v. State, 351 S.W.3d 878,

896 (Tex. Crim. App. 2011) (citing cases), cert. denied, 132 S. Ct. 2712 (2012).

      Nevertheless, we have considered the Appellant’s first issue and we find it

unpersuasive. Although the key man system13 of which Appellant complains

came under close judicial scrutiny in the past, it was repeatedly upheld as facially

constitutional. See Carter v. Jury Comm’n, 396 U.S. 320, 337, 90 S. Ct. 518, 527

(1970); Akins v. Texas, 325 U.S. 398, 407, 65 S. Ct. 1276, 1281 (1945); Smith v.

Texas, 311 U.S. 128, 130–31, 61 S. Ct. 164, 165 (1940); Muniz v. State, 672
S.W.2d 804, 809 (Tex. Crim. App. 1984). Appellant has provided no evidence

with which we could determine that the key man system was unconstitutional as

applied in this case. See Castaneda v. Partida, 430 U.S. 482, 495, 97 S. Ct.
1272, 1280 (1977) (holding that it is the defendant’s burden to show (1) the group

allegedly underrepresented is a recognizable, distinct class; (2) the group is

underrepresented by comparing the proportion of the group in the total

population to the proportion called to serve over a significant period of time; and

(3) the selection system utilized is susceptible of abuse or is not racially neutral);


      13
        The “key man system” relied on jury commissioners to select prospective
grand jurors from the community at large. A state district judge would appoint
three to five persons to serve as jury commissioners. Act of May 26, 2001,
77th Leg., R.S., ch. 344, 2001 Tex. Reg. 630 (amended 2015) (current version at
Tex. Code Crim. Proc. Ann. art. 19.01). The commissioners then selected “not
less than 15 nor more than 40 persons from the citizens of the county to be
summoned as grand jurors.” Act of May 26, 2001, 77th Leg., R.S., ch. 344,
2001 Tex. Gen. Laws 630, repealed by Act of June 28, 2015, 84th Leg., R.S.,
ch. 929, § 21(1), 2015 Tex. Gen. Laws 3201, 3206.


                                          9
see also Muniz, 672 S.W.2d at 809 (applying the Castaneda analysis).14 For

these reasons, we overrule his first issue.

      In his second issue, Appellant contends that he was denied the opportunity

to present evidence and argue his motions. But in so arguing, Appellant does

not direct us to any legal support for his argument. In fact, in all of the cases

upon which Appellant relies, the court held that a hearing was not required.

See, e.g., LaChance v. Erickson, 522 U.S. 262, 266, 118 S. Ct. 753, 756 (1998)

(holding that a meaningful opportunity to be heard does not include a right to

make false statements with respect to charged conduct); Ex parte Geiken,

28 S.W.3d 553, 560 (Tex. Crim. App. 2000) (holding that an inmate is entitled to

the opportunity to be heard but is not entitled to a live hearing before the making

of a release decision by the Parole Board); Calderon v. State, 75 S.W.3d 555,

558–59 (Tex. App.—San Antonio 2002, pet. ref’d) (op. on reh’g) (holding that a

hearing was not required in order for a trial court to extend a period of community

supervision).

      But Appellant is correct with regard to the general principle that “due

process requires notice and a meaningful opportunity to be heard.” Cleveland

Bd. of Educ. v. Loudermill, 470 U.S. 532, 542, 105 S. Ct. 1487, 1493 (1985).

      14
        Furthermore, Appellant’s motion to inspect jury selection records relies
upon provisions of federal procedural law that are not applicable to state court
criminal proceedings. See 28 U.S.C.A. § 1861 (West 2006) (declaring policy
applicable to “all litigants in Federal courts”); Id. § 1867(a), (f) (West 2006)
(providing procedure for challenging the federal government’s compliance with
selection of a federal grand jury).


                                        10
The question here is whether Appellant was denied such an opportunity. And the

answer is no. In both instances, the trial judges listened to his statements, but in

neither circumstance did Appellant explicitly request a hearing on the matter.

Neither of the motions contained a request or demand for a hearing.15 Nor does

the record demonstrate that Appellant ever implicitly requested a hearing by

requesting that the court provide an opportunity for him to present evidence or

testimony, for example.

      The court of criminal appeals has held that “to complain about failing to

obtain a hearing or other inquiry, the party must have requested the hearing

unless the rule, statute, or other law conferring the right to a hearing provides

that the trial court has a duty to sua sponte conduct one.” McGinn v. State,

961 S.W.2d 161, 165 (Tex. Crim. App.), cert. denied, 525 U.S. 967 (1998);

see also Crane v. State, 786 S.W.2d 338, 348 (Tex. Crim. App. 1990) (holding

that defendant preserved nothing for review because he had failed to request a

hearing challenging pretrial identification procedures); Stewart v. State, No. 02-

02-00200-CR, 2003 WL 1894628, at *1 (Tex. App.—Fort Worth Apr. 17, 2003,

pet. ref’d) (mem. op., not designated for publication) (holding defendant did not

preserve for review complaint that the trial court failed to conduct a hearing to


       We additionally note that Appellant’s counsel declined to adopt these pro
      15

se motions at trial, and as such, the trial court was free to disregard the motions.
Robinson v. State, 240 S.W.3d 919, 922 (Tex. Crim. App. 2007) (“[A] trial court is
free to disregard any pro se motions presented by a defendant who is
represented by counsel.”).


                                        11
address his objections to the State’s search and seizure of his property).

Appellant has not provided us, nor have we found, any authority suggesting that

Appellant’s motions triggered a sua sponte duty of the trial court to conduct a

hearing or inquiry, and we decline to impose one. See, e.g., Tex. Code Crim.

Proc. Ann. art. 46B.004(c) (West Supp. 2015) (imposing a duty on the trial court

to “determine by informal inquiry whether there is some evidence that . . .

defendant may be incompetent to stand trial” on suggestion that the defendant is

incompetent); see also Stewart, 2003 WL 1894628 at *1 (holding there was no

requirement that the trial court sua sponte conduct a hearing outside the

presence of the jury when a defendant objects to the introduction of the fruits of a

search). By failing to request a hearing, Appellant has preserved nothing for our

review. We therefore overrule his second issue.

II. Denial of motion to suppress

      In his third issue, Appellant argues that the trial court erred in denying his

motion to suppress statements made to Officer Meador prior to arrest.

      We review a trial court’s ruling on a motion to suppress evidence under a

bifurcated standard of review.    Amador v. State, 221 S.W.3d 666, 673 (Tex.

Crim. App. 2007); Guzman v. State, 955 S.W.2d 85, 89 (Tex. Crim. App. 1997).

We give almost total deference to a trial court’s rulings on questions of historical

fact and application-of-law-to-fact questions that turn on an evaluation of

credibility and demeanor, but we review de novo application-of-law-to-fact

questions that do not turn on credibility and demeanor. Amador, 221 S.W.3d at


                                        12
673; Estrada v. State, 154 S.W.3d 604, 607 (Tex. Crim. App. 2005); Johnson v.

State, 68 S.W.3d 644, 652–53 (Tex. Crim. App. 2002). Stated         another    way,

when reviewing the trial court’s ruling on a motion to suppress, we must view the

evidence in the light most favorable to the trial court’s ruling. Wiede v. State,

214 S.W.3d 17, 24 (Tex. Crim App. 2007); State v. Kelly, 204 S.W.3d 808, 818

(Tex. Crim. App. 2006).

      Appellant’s argument is that his statement that he was trying to have sex

with the female found in the vehicle with him and his statement that he thought

she was 16 years old were made while he was in police custody. Thus, he

argues, the statements are inadmissible because they were given prior to

Appellant receiving Miranda warnings. It is undisputed that Appellant was not

given his Miranda warnings until after he made the contested statements.

Statements obtained during custodial interrogation are inadmissible unless the

State “demonstrates the use of procedural safeguards effective to secure the

privilege against self-incrimination.”16 Miranda v. Arizona, 384 U.S. 436, 444,

86 S. Ct. 1602, 1612 (1966).

      The State argues that the police were not yet required to give Miranda

warnings to Appellant because he was not in custody, but instead was being held

      16
        The Texas Code of Criminal Procedure expressly delineates the
requirements of Miranda by requiring officers to inform people of their rights prior
to custodial interrogation in order for resulting statements to be admissible. Tex.
Code Crim. Proc. Ann. art. 38.22, § 3 (West Supp. 2015).




                                        13
as part of a temporary investigative detention. An officer may briefly detain a

person based on the officer’s reasonable suspicion that that person has

committed, is committing, or is about to commit a crime. Berkemer v. McCarty,

468 U.S. 420, 439, 104 S. Ct. 3138, 3150 (1984); Terry v. Ohio, 392 U.S. 1, 30,

88 S. Ct. 1868, 1884 (1968). “Typically, this means that the officer may ask the

detainee a moderate number of questions to determine his identity and to try to

obtain information confirming or dispelling the officer’s suspicions.” Berkemer,
368 U.S. at 439, 104 S. Ct. at 3150. We agree with the State that Appellant was

being held as part of an investigative detention and was not in custody at the

time Appellant’s statements were made.

      A person is in custody if, under the circumstances, a reasonable person

would believe that his freedom of movement was restrained to the degree

associated with a formal arrest. Dowthitt v. State, 931 S.W.2d 244, 254 (Tex.

Crim. App. 1996) (citing Stansbury v. California, 511 U.S. 318, 322–324,

114 S. Ct. 1526, 1528–30 (1994)). The court of criminal appeals has recognized

four factors as relevant to determining custody: (1) probable cause to arrest,

(2) subjective intent of the police, (3) focus of the investigation, and (4) subjective

belief of the defendant. Id. (citing Meek v. State, 790 S.W.2d 618, 621–22 (Tex.

Crim. App. 1990)). Factors two and four are “irrelevant except to the extent that

they may be manifested in the words or actions of law enforcement officials; the

custody determination is based entirely on objective circumstances.” Id. (citing

Stansbury, 511 U.S. at 323, 114 S. Ct. at 1528–29).


                                          14
      Additionally, the court of criminal appeals has recognized at least four

general situations which may constitute custody: “(1) when the suspect is

physically deprived of his freedom of action in any significant way, (2) when a law

enforcement officer tells the suspect that he cannot leave, (3) when law

enforcement officers create a situation that would lead a reasonable person to

believe that his freedom of movement has been significantly restricted, and

(4) when there is probable cause to arrest and law enforcement officers do not

tell the suspect that he is free to leave.”    Id. at 255 (citing Shiflet v. State,

732 S.W.2d 622, 629 (Tex. Crim. App. 1985)).

      With regard to the first, second, and third situations, any restriction upon

movement “must amount to the degree associated with an arrest as opposed to

an investigatory detention.” Id. Officer Meador asked Appellant to get out of the

Jeep and he complied. He and the other two occupants were then questioned

outside the vehicle. Officer Meador and the other two officers present did not

handcuff or otherwise physically restrain Appellant, nor did they tell him he could

not leave. Neither the first situation—physical deprivation of freedom of action in

a significant way—nor the second situation—a communication to the suspect that

he could not leave—occurred in this case.

      However, Appellant appears to argue that the third situation—when law

enforcement officers create a situation that would lead a reasonable person to

believe that his freedom of movement has been significantly restricted—applies




                                        15
here.17 Under the circumstances of this case—an early morning 9-1-1 dispatch

in response to a noise complaint which led to the discovery of a Jeep with three,

partially-undressed teenagers inside—Officer Meador was justified in asking

questions to determine what was going on. Indeed, Appellant does not contest

that this situation provided reasonable suspicion to do so.        See Berkemer,

468 U.S. at 439, 104 S. Ct. at 3150–51 (providing that, during an investigative

detention, “the officer may ask the detainee a moderate number of questions to

determine his identity and to try to obtain information confirming or dispelling the

officer’s suspicions.”).   But while Officer Meador was justified in asking

investigatory questions, Appellant was not obliged to respond. See id. (“But the

detainee is not obliged to respond.”).

      This situation is analogous to a common traffic stop where the temporarily-

detained driver is not considered in custody for purposes of Miranda. Campbell

v. State, 325 S.W.3d 223, 233 (Tex. App.—Fort Worth 2010, no pet.) (citing

Berkemer, 468 U.S. at 440, 104 S. Ct. at 3150–51 (1984)); see also Hernandez

v. State, 107 S.W.3d 41, 47–48 (Tex. App.—San Antonio 2003, pet. ref’d) (“The

brief questioning and field sobriety tests occurred along the side of a public road,

where [the driver] would not have felt completely at the mercy of the police and


      17
        Appellant’s argument is essentially comprised of one sentence:
“Because the detention of [A]ppellant when far beyond a traffic-type stop, he was
not free to leave, and the police were questioning him and others, the statements
made by [A]ppellant were made while he was in custody, and since he was not
given the Miranda warning, such statements should have been suppressed.”


                                         16
would have expected to be able to proceed along his way if he passed the field

sobriety tests.”). Here, no evidence suggests that the situation extended beyond

a temporary inquiry such that a reasonable person would be led to believe that

his freedom of movement had been significantly restricted, nor was there any

suggestion that Appellant was under arrest, as opposed to being temporarily

detained, at the time he made the statements. See Campbell, 325 S.W.3d at

233 (holding that defendant was not in custody even though the investigating

officer took the defendant’s car keys before asking the defendant questions to

investigate a possible driving while intoxicated offense).     Therefore, the third

situation was not present in this case.

       Looking at the fourth Dowthitt situation, the final query is whether Officer

Meador had probable cause to arrest Appellant and did not advise him that he

was free to leave. Dowthitt, 931 S.W.2d at 255. This fourth situation “does not

automatically establish custody; rather, custody is established if the manifestation

of probable cause, combined with other circumstances, would lead a reasonable

person to believe that he is under restraint to the degree associated with an

arrest.” Id. While Appellant’s argument relies upon Officer Meador’s testimony

that Appellant was not free to leave while she was questioning him, the inquiry

does not stop there.     For this situation to apply, the officer’s knowledge of

probable cause must be communicated to the suspect. Appellant points us to no

evidence that Officer Meador’s knowledge of probable cause was conveyed to

him.   Id.   Without evidence that Officer Meador’s intent was manifested to


                                          17
Appellant through her words or actions, her subjective intent and his subjective

belief are irrelevant.   Stansbury, 511 U.S. at 323, 114 S. Ct. at 1528–29;

Dowthitt, 931 S.W.2d at 254.

      For these reasons, we hold that Appellant was not in custody at the time

he made his statements that he believed the female discovered with him in the

Jeep was 16 years old and that he was trying to have sex with her. We therefore

overrule Appellant’s third issue and affirm the trial court’s denial of his motion to

suppress.

III. Revocation of community supervision

      At the time he was charged with aggravated sexual assault of a child under

the age of 14, Appellant was on community supervision related to two offenses

for which he received deferred adjudication in 2013—evading arrest and

endangering a child. The State filed petitions to proceed to adjudication in both

cases on the grounds that Appellant’s aggravated sexual assault offenses

constituted new offenses in violation of the terms of community supervision, that

Appellant failed to complete required community service as a condition of

community supervision, and, in the child endangerment case, that Appellant

failed to pay the monthly community supervision fee. Following the trial court’s

denial of his motion to suppress, Appellant pleaded true to the allegations of the

petitions to proceed to adjudication.

      In his fourth issue, Appellant argues that the trial court’s revocation of

community supervision related to his convictions for evading arrest and


                                         18
endangering a child should be reversed if the aggravated assault convictions are

reversed. Because we have overruled Appellant’s first three issues and affirm

the trial court’s judgment, we overrule Appellant’s fourth issue.18

                                  CONCLUSION

         Having overruled Appellant’s issues, we affirm the judgment of the trial

court.


                                                    /s/ Bonnie Sudderth
                                                    BONNIE SUDDERTH
                                                    JUSTICE

PANEL: WALKER, MEIER, and SUDDERTH, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: June 16, 2016




         18
          We note that Appellant would not be entitled to a reversal of the
revocation of community supervision even if we had not overruled Appellant’s
first three issues. Appellant pleaded true to all of the State’s allegations in both
causes but only contests the aggravated sexual assault offense as a ground for
revocation. Only one sufficient ground for revocation is necessary to support the
trial court’s revocation of community supervision. Jones v. State, 571 S.W.2d
191, 193 (Tex. Crim. App. [Panel Op.] 1978). Thus, the trial court’s revocation of
Appellant’s community supervision in both cases could also be upheld for failure
to perform community service, and, in the child endangerment case, his failure to
pay the required fees.


                                         19